Title: From George Washington to Ralph Pomeroy, 7 April 1781
From: Washington, George
To: Pomeroy, Ralph


                        
                            Sir
                            Head Quarters New Windsor 7th April 1781.
                        
                        Mr Stevens the Dy Commy of Issues has shewn me a letter from you of the 2d instant, in which you inform him
                            that you are under embarrassments respecting sending forward the salt meat from Connecticut, as the Assembly have directed
                            it to lie in the several Towns till further orders. I do not imagine the Resolves to which you allude were meant to delay
                            the Meat from being brought on to the Army, but to prevent the trouble and expence of first transporting it to the fixed
                            Magazines and from thence to the Army. The Governor spoke to me upon the subject and desired to know whether I had any
                            objections to the Meat remaining in those towns which were as convenient to the North River as to Bulls Works, observing
                            that the Quarter Master might as well bring it from the places where it was put up (if such places were at the distances I
                            have mentioned) as from fixed Magazines—I told him it would make no odds, provided the same care was taken of it as at the
                            Magazines and if proper returns were made of the quantity and different places to the Commy and Qr Mr that they might know
                            where to find it. Should the difficulty not be removed when this reaches you, you must apply to the Governor and inform
                            him that we are upon the point of distress for the Meat, and desire him if there are still any obstructions in your way to
                            devise means to take them off. I am Sir Yr most obt Servt.

                    